Dear Mr. Diasselliss:
This office is in receipt of your request for an opinion of the Attorney General in regard to signing of contracts on behalf of a school board.  Your questions are as follows:
     1.  May a School Board authorize the Superintendent to sign certain contracts on behalf of the School Board instead of the Board President; and
2.  If so, are there any limitations.
This office has recognized under R.S. 17:81C that the school boards are authorized to make such rules and regulations for its own government that it may deem proper that are not inconsistent with law or the regulations of the State Board of Education.  Accordingly, while the superintendent is not statutorily authorized to contract or obligate funds on behalf of the school board, this office has concluded the board, if it so chooses, may grant to the superintendent such power by regulations adopted by the board.  Atty. Gen. Op. No. 91-191.
With regard to your question if there are any limitations placed upon the superintendent, we believe the limitations placed upon the superintendent will be those set forth in the resolution of the school board empowering him to sign contracts, and, obviously, those set forth by the law and regulations of the State Board of Education with regard to entering contracts.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/0517f